Case 1:20-cv-02316-CMA-NYW Document 19 Filed 10/29/20 USDC Colorado Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

      Mutaz MUHAMMAD SAID,

                                           Plaintiff,

                            v.                          Civil Action No. 1:20-cv-02316-CMA-NYW

      U.S. DEPARTMENT OF HOMELAND SE-
      CURITY; U.S. CITIZENSHIP AND IMMI-
      GRATION SERVICES; CHAD F. WOLF,
      Acting Secretary of Homeland Security;
      KENNETH T. CUCCINELLI, Acting Direc-
      tor of U.S. Citizenship and Immigration
      Services; ANDREW LAMBRECHT,1 Di-
      rector of U.S. Citizenship and Immigration
      Services’ Denver Field Office; and CHRIS-
      TOPHER WRAY, Director of the Federal
      Bureau of Investigation, in their official ca-
      pacities,

                                      Defendants.


                            JOINT MOTION TO STAY PROCEEDINGS

            Defendants the U.S. Department of Homeland Security (DHS); U.S. Citizenship

  and Immigration Services (USCIS); Chad F. Wolf, Acting Secretary of Homeland Security;

  Kenneth T. Cuccinnelli, Acting USCIS Director; Andrew Lambrecht, Director of USCIS’s

  Denver Field Office; and Christopher Wray, Director of the Federal Bureau of Investiga-

  tion (FBI), in their official capacities (collectively, Defendants or the government), and




  1
   Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Lambrecht, in his official
  capacity as the Director of USCIS’s Denver Field Office, is automatically substituted as a
  Defendant for Mary Mischke.
Case 1:20-cv-02316-CMA-NYW Document 19 Filed 10/29/20 USDC Colorado Page 2 of 8




  Plaintiff Mutaz Muhammad Said jointly move this Court to stay these proceedings, includ-

  ing all pending deadlines, to allow USCIS to interview Plaintiff in connection with his pend-

  ing application for naturalization and adjudicate the application within the 120-day period

  established by Congress. Pursuant to Local Civil Rule 6.1(a), the parties previously filed

  a Stipulation of Extension of Time to File Answer (ECF No. 12). Pursuant to that Stipula-

  tion, the government’s deadline to answer or move to dismiss the First Amended Com-

  plaint is October 29, 2020.

         Good cause exists to grant this request. Plaintiff “brings this action to compel the

  USCIS to ... adjudicate” his naturalization application, First Am. Compl. ¶ 10 (FAC; ECF

  No. 4), and USCIS has since directed Plaintiff to appear for an interview on December

  15, 2020 regarding his naturalization application. Following the interview, USCIS has 120

  days to “make a determination” on the application before Plaintiff “may apply to the United

  States district court ... for a hearing on the matter.” 8 U.S.C. § 1447(b). Staying this action

  until 120 days after Plaintiff’s naturalization interview would allow USCIS to adjudicate the

  application on the timeline that Congress established, while preserving this Court’s and

  the parties’ resources by potentially abrogating the need to engage in motions practice.

  Moreover, while Plaintiff raises additional claims for relief besides his mandamus claim,

  the parties agree that it is in the interests of justice and judicial economy to stay the adju-

  dication of those claims, as well.

         Thus, for good cause shown, this Court should stay these proceedings, including

  all deadlines, for at least 120 days after the date USCIS conducts Plaintiff’s naturalization

  interview.



                                                2
Case 1:20-cv-02316-CMA-NYW Document 19 Filed 10/29/20 USDC Colorado Page 3 of 8




                                        BACKGROUND

         On August 5, 2020, Plaintiff Mutaz Muhammad Said filed the Complaint. See

  Compl. (ECF No. 1). On August 5, 2020, Plaintiff filed the First Amended Complaint. See

  FAC. Plaintiff alleges in the First Amended Complaint that on December 18, 2020, Plaintiff

  filed with USCIS an N-400, Application for Naturalization. FAC ¶ 6.2 Plaintiff alleges that

  since that date, USCIS has not adjudicated the naturalization application and, at the time

  he filed the First Amended Complaint, no interview was scheduled on the pending appli-

  cation. FAC ¶¶ 7–8.

         Plaintiff “brings this action to compel the USCIS to finally adjudicate the pending

  application for naturalization.” FAC ¶ 10. The First Amended Complaint raises six claims

  for relief, including a claim pursuant to 8 U.S.C. § 1447(b). See FAC ¶¶ 94–120; id.

  ¶¶ 108–10. That provision states:

         If there is a failure to make a determination under [8 U.S.C. § 1446] of this title
         before the end of the 120-day period after the date on which the examination is
         conducted under such section, the applicant may apply to the United States district
         court for the district in which the applicant resides for a hearing on the matter. Such
         court has jurisdiction over the matter and may either determine the matter or re-
         mand the matter, with appropriate instructions, to the Service to determine the
         matter.

  8 U.S.C. § 1447(b).

         On October 20, 2020, USCIS issued Plaintiff a notice of interview regarding his


  2
    Factual representations in this Motion are drawn solely from Plaintiff’s allegations in the
  First Amended Complaint, except where otherwise noted. By filing this Motion, Defend-
  ants neither admit nor deny the allegations in the First Amended Complaint and intend to
  specifically preserve all rights afforded to them by the Federal Rules of Civil Procedure
  and the Local Rules of Practice of the U.S. District Court for the District of Colorado,
  including their right to challenge the sufficiency of the pleadings by appropriate motion,
  responsive pleading, or as otherwise permitted.


                                                3
Case 1:20-cv-02316-CMA-NYW Document 19 Filed 10/29/20 USDC Colorado Page 4 of 8




  naturalization application. See Ex. 1, Notice of Interview. The notice directs Plaintiff “to

  appear for an interview” regarding his naturalization application on December 15, 2020,

  at USCIS’s Denver Field Office. Ex. 1.

                                          ARGUMENT

         For good cause, this Court should stay these proceedings, including all deadlines,

  until at least 120 days after the date on which USCIS conducts Plaintiff’s naturalization

  interview.

         This Court “has inherent power to stay proceedings ‘to control the disposition of

  the causes on its docket with economy of time and effort for itself, for counsel, and for

  litigants.’” Ellis v. J.R.'s Country Stores, Inc., No. 12-cv-1916, 2012 WL 6153513, at *1

  (D. Colo. Dec. 11, 2012) (Arguello, J.) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254

  (1936)). “When exercising its discretion to enter a stay, the Court considers the following

  factors: (1) the interest of the plaintiff in proceeding expeditiously and the potential preju-

  dice to the plaintiff of a delay; (2) the burden on the defendant; (3) the convenience to the

  Court; (4) the interests of nonparties; and (5) the public interest.” Slawson Exploration

  Co., Inc. v. Arch Specialty Ins. Co., No. 15-cv-1131, 2015 WL 7014451, at *2 (D. Colo.

  Nov. 12, 2015) (citing String Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-1934,

  2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006)).

         The String Cheese factors favor a stay. First, Plaintiff brings this action in substan-

  tial part “to compel the USCIS to ... adjudicate [his] pending application for naturalization.”

  FAC ¶ 10. Under the immigration laws, “[b]efore a person may be naturalized, [USCIS]

  shall conduct a personal investigation” of the applicant, 8 U.S.C. § 1446(a), potentially



                                                4
Case 1:20-cv-02316-CMA-NYW Document 19 Filed 10/29/20 USDC Colorado Page 5 of 8




  including an interview with the applicant, id. § 1446(b). USCIS has scheduled an interview

  on Plaintiff’s application for December 15, 2020, See Ex. 1, and thereafter it will have 120

  days to “make a determination” on the application before Plaintiff “may apply to the United

  States district court ... for a hearing on the matter,” 8 U.S.C. § 1447(b); Shu v. DHS, No.

  20-cv-1229, 2020 WL 5939754, at *2 (D. Colo. Oct. 6, 2020) (“By statute, USCIS has 120

  days from the date of the applicant’s naturalization interview ... to complete the adjudica-

  tion process before this Court can assume jurisdiction over the matter.”). DHS regulations

  require USCIS to grant or deny the application within 120 days. See 8 C.F.R. § 335.3(a)

  (“[a] decision to grant or deny the application shall be made at the time of the initial ex-

  amination or within 120-days after the date of the initial examination”). Thus, barring un-

  foreseen circumstances, Plaintiff is likely to receive the relief he requests—adjudication

  of his naturalization application, see FAC ¶¶ 10, 108–10—by mid-April 2021. A stay of

  these proceedings would not prejudice Plaintiffs’ asserted interest in receiving a decision

  on his application. To the contrary, such a stay would further that interest.

           Second, there would not be a burden on the government by staying this litigation.

  A stay would reduce the burdens by postponing motions practice and other case-related

  obligations while preserving Defendants’ procedural rights under the Federal and Local

  Rules.

           Third, the parties respectfully submit that it would be more convenient and efficient

  for this Court to enter a stay. A stay is likely to reduce the burdens on this Court by allow-

  ing USCIS an opportunity to grant Plaintiffs’ requested relief, which would render it un-

  necessary for the Court to adjudicate that claim. Moreover, this Court has not yet entered



                                                 5
Case 1:20-cv-02316-CMA-NYW Document 19 Filed 10/29/20 USDC Colorado Page 6 of 8




  a scheduling order, so a stay would not interfere with existing deadlines in this case. At

  minimum, a stay would merely postpone any burdens on this Court and would not sub-

  stantially increase them.

         Finally, the parties submit that a stay would not burden nonparties or the public.

  The parties are not aware of nonparties who may assert an interest in this action. And the

  public has “a primary interest” in “the efficient and just resolution of actions pending before

  the Court, and ‘[a]voiding wasteful efforts by the Court clearly serves this interest.’” Ellis,

  3022 WL 6153513, at *3 (quoting Blixseth v. Cushman & Wakefield of Colo., Inc., No. 12-

  cv-393, 2012 WL 3962800, at *3 (D.Colo. Sept. 11, 2012) (unpublished)).

         Thus, staying this matter until at least 120 days after the date on which the inter-

  view occurs will further justice and promote judicial efficiency. It is more efficient for this

  Court and the parties to stay this litigation until the 120-day period runs than to consume

  limited judicial resources by engaging in burdensome motions practice, filing responsive

  pleadings, and conducting other pre-trial matters. Moreover, a stay would not cause any

  prejudice, as it merely preserves the status quo. The parties acknowledge that Plaintiff

  brings claims for relief in addition to his mandamus claim. See FAC ¶¶ 94–107, 111–20.

  However, for the reasons discussed, the parties submit that it furthers justice and judicial

  economy to stay those claims, as well.

                                         CONCLUSION

         For good cause shown, this Court should stay these proceedings until 120 days

  after the date on which USCIS conduct Plaintiff’s naturalization interview. Should this

  Court decline to enter a stay, the government respectfully requests that this Court extend



                                                6
Case 1:20-cv-02316-CMA-NYW Document 19 Filed 10/29/20 USDC Colorado Page 7 of 8




  the deadline to answer or respond to the First Amended Complaint by 60 days.



  DATED: October 29, 2020                Respectfully submitted,

                                         JEFFREY BOSSERT CLARK
                                         Acting Assistant Attorney General,
                                         Civil Division

                                         WILLIAM C. PEACHEY
                                         Director, Office of Immigration Litigation,
                                         District Court Section

                                         YAMILETH G. DAVILA
                                         Assistant Director

                                         /s/ Alexander J. Halaska
                                         ALEXANDER J. HALASKA
                                         Trial Attorney
                                         U.S. Department of Justice, Civil Division
                                         Office of Immigration Litigation
                                         District Court Section
                                         P.O. Box 868, Ben Franklin Station
                                         Washington, D.C. 20044
                                         Tel: (202) 307-8704 | Fax: (202) 305-7000
                                         alexander.j.halaska@usdoj.gov

                                         Counsel for Defendants



                                         /s/ James O. Hacking, III
                                         James O. Hacking, III
                                         Hacking Law Practice, LLC
                                         10900 Manchester Rd., Suite 203
                                         St. Louis, MO 63122
                                         Phone: 314.961-8200
                                         Fax: 314.961.8201
                                         Email: jim@hackinglawpractice.com

                                         ATTORNEYS FOR PLAINTIFFS




                                           7
Case 1:20-cv-02316-CMA-NYW Document 19 Filed 10/29/20 USDC Colorado Page 8 of 8




                                CERTIFICATE OF SERVICE

        I certify that I served this document and its attachments on the Court and all parties

  by filing them with the Clerk of the Court through the CM/ECF system, which will provide

  electronic notice and an electronic link to these documents to all counsel of record.



  DATED: October 29, 2020                  Respectfully submitted,

                                           /s/ Alexander J. Halaska
                                           ALEXANDER J. HALASKA
                                           Trial Attorney
                                           U.S. Department of Justice




                                              8
